DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed November 08, 2021.
Claims 2, 4 and 7 have been canceled.
Claims 13-15 have been withdrawn.
Claims 1, 3, 5-6, 8-18 are pending.
Claims 1, 3, 5-6, 8-12 and 16-18 have been examined.

Response to Arguments
With respect to Claim Rejections - 35 USC § 103:
Regarding claim 4 (now incorporated into independent claims 1 and 10): Applicant is of the opinion prior art fails to disclose (see Applicant Arguments/Remarks pages 10-11):
Applicant Arguments/Remarks: “It is respectfully submitted that Saur and Yang, alone or in combination, fail to disclose or suggest at least some of the foregoing features of amended claim independent claims 1 and 10. For example, Saur does not disclose (or suggest) the features related to a first node receiving attestation data and determining whether the second node executed the trusted verification application to generate the verification data. 
The Office contends that Saur discloses the features of previously presented dependent claim 4 (now incorporated into independent claims 1 and 10), including "determining, by the first node according to the .

Applicant’s arguments with respect to claim 4 (now incorporated into independent claims 1 and 10) have been considered.  The Examiner, however, respectfully disagrees.
Saur discloses:
receiving, by the first node, attestation data corresponding to the second node (Saur [0067], the Examiner considers the attestation data to be a node identifier (e.g., originator IDs) (Saur [0067], “Those operations comprise (a) receiving a block record from a second validation node, wherein the block record comprises a digital signature for the block record, and (b) in response to receiving the block record, automatically obtaining a node identifier for the second validation node, based on the digital signature for the block record.”), (see paragraph(s) [0067] and [0045]-[0048] and Fig. 1 and Fig. 4 and related text);
determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data (Saur [0067], “When the instructions are executed by the processor, the instructions enable the device to operate as a first validation node by performing various operations. Those operations comprise (a) receiving a block record from a second validation node, wherein the block record comprises a digital signature for the block record, and (b) in response to receiving the block record, automatically obtaining a node identifier for the second validation node, based on the digital signature for the block record. Those operations further comprises (a) using the node identifier for the second validation node to determine whether the second validation node belongs to a validation group that comprises the first validation node, (b) using an attestation service of a remote attestation node to determine whether the node identifier for the second validation node belongs to a node with a trusted processor, and (c) using the digital signature for the block record to determine whether the digital signature was created with a private key that corresponds to the node identifier for the second validation node. In addition, those operations comprises accepting the block record as valid only if the first validation node determines that (a) the second validation node belongs to a validation group that comprises the first validation node, (b) the node identifier for the second validation node belongs to a node with a trusted processor, and (c) the digital signature for the block record was created with a private key that corresponds to the node identifier for the second validation node.”), (see abstract and paragraph(s) [0067] and [0045]-[0048] and Fig. 1 and Fig. 4 and related text);
Claim interpretation: “The verification code, according to some embodiments, is a trusted application. Different DL nodes may then attest each other using a remote attestation process. For example, in some embodiments, verifier 604 and miner 608 attest each other as illustrated in FIG. 6. Here, the enclave 606 of verifier 604 to be attested communicates to a service 610 to prove its identity and that it is running a trusted application (referring back to FIG. 2, the service 610 may be implemented at node 230)” see originally-filed specification paragraph [0083].

Applicant further argues, prior art fails to disclose (see Applicant Arguments/Remarks page 11):
“Accordingly, Saur does not disclose the above-discussed features of amended claims 1 and 10. Nor, it is respectfully submitted, does Saur suggest these features. It is further 
Because the combination of Saur and Yang with or without Gleichauf fails to disclose or suggest at least the above-recited features of independent claims 1 and 10, the combination of Saur, Yang and Gleichauft cannot render claims 1 and 10, or any of their dependent claims 3, 5-9, 11-12, and 16 obvious. Accordingly, reconsideration and withdrawal of the respective rejections of claims 1, 3-6, 8-12, and 16-18 under 35 U.S.C. § 103 based on Saur in combination with Yang with or without Gleichauf is respectfully requested”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case,  the Examiner did not relay on Yang to teach  remote attestation or trusted applications. The Examiner relied on Saur to teach remote attestation or trusted applications as shown above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (US 20180145836 A1, “Saur”) in view of Yang et al. (US 20150287026 A1, “Yang”).

Regarding claims 1 and 10: Saur discloses: A method of executing a blockchain protocol to integrate a new block into a blockchain of a blockchain network (e.g., distributed ledger system (DLS)), the blockchain network comprising interconnected blockchain nodes comprising at least a first node and a second node, the method comprising:
receiving, by the first node (e.g., validator 20) of the blockchain network from the second node (e.g., validator 80) of the blockchain network, verification data associated with a [block includes at least one transaction message 84] verification data comprising a digital signature of the second node and the verification data representing that information contained in the [block 63 includes at least one transaction message 84] (e.g., block 63 includes at least one transaction message 84, along with a signature 86 from validator 80) has been verified by the second node (Saur [0041], the Examiner consider the signature 86 from validator 80 to be the representing that information contained in the transaction has been verified by the second node), (see abstract and paragraphs [0039]-[0042] and [0045] and Fig. 1 and Fig. 4 and related text, see also [0029] and [0037]);

evaluating the verification data, by the first node, to determine whether the verification data is trustworthy (see abstract and paragraphs [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text);
based on determining that the verification data is trustworthy, executing a consensus protocol, by the first node, integrating transaction and the verification data together into the new block and adding the new block to the blockchain of the, blockchain network (see paragraphs [0048], [0052], [0054] and [0037] and Fig. 3 and Fig. 4 and related text) and
wherein evaluating the verification data comprises verifying, by the first node, that the verification data received from the second node was generated by a verification application executed in a secure enclave of the second node (Saur [0048], “Thus, as has been described, validator application 32 may determine whether a source node has trusted execution hardware, and validator application 32 may rely on that trusted execution hardware (along with other safeguards) to prevent the source node from manipulating validation group membership by forging an identity.”), (See paragraphs [0048], [0037] and [0004] and Fig. Fig 3 and Fig. 4 and related text) and
receiving, by the first node, attestation data corresponding to the second node (Saur [0067], the Examiner considers the attestation data to be a node identifier (e.g., originator IDs) (Saur [0067], “Those operations comprise (a) receiving a block record from a second validation node, wherein the block record comprises a digital signature for the block record, and (b) in response to receiving the block record, automatically obtaining a node identifier for the second validation node, based on the digital signature for the block record.”), (see paragraph(s) [0067] and [0045]-[0048] and Fig. 1 and Fig. 4 and related text);
determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data (Saur [0067], “When the instructions are executed by the processor, the instructions enable the device to operate as a first validation node by performing various operations. Those operations comprise (a) receiving a block record from a second validation node, wherein the block record comprises a digital signature for the block record, and (b) in response to receiving the block record, automatically obtaining a node identifier for the second validation node, based on the digital signature for the block record. Those operations further comprises (a) using the node identifier for the second validation node to determine whether the second validation node belongs to a validation group that comprises the first validation node, (b) using an attestation service of a remote attestation node to determine whether the node identifier for the second validation node belongs to a node with a trusted processor, and (c) using the digital signature for the block record to determine whether the digital signature was created with a private key that corresponds to the node identifier for the second validation node. In addition, those operations comprises accepting the block record as valid only if the first validation node determines that (a) the second validation node belongs to a validation group that comprises the first validation node, (b) the node identifier for the second validation node belongs to a node with a trusted processor, and (c) the digital signature for the block record was created with a private key that corresponds to the node identifier for the second validation node.”), (see abstract and paragraph(s) [0067] and [0045]-[0048]  and Fig. 1 and Fig. 4 and related text);
based on determining that the second node executed the trusted verification application to generate the verification data, determining that the verification data is trustworthy (see abstract and paragraph(s) [0067] and [0045]-[0048] and Fig. 1 and Fig. 4 and related text); and
adding, by the first node, a public key corresponding to the digital signature of the second node to a whitelist based on the first node having determined that the second node is executing the trusted verification application (see paragraph(s) [0045] and [0032] and Fig. 3 and related text).

Saur discloses, first node (e.g., validator 20) receiving a transaction (e.g., transaction message) from another node and validating the transaction (See paragraphs [0032] and [0036]-[0037] and Fig. 3 and related text).
Saur further discloses, the first node (e.g., validator 20) receiving a new block (block 63 includes at least one transaction message 84, along with a signature 86 from validator 80) from 

Saur does not specifically disclose, the second node (e.g., validator 80) verifies a transaction.

However, Yang discloses:
receiving, by a-the first node of the blockchain network from the second node (e.g., authentication factor servers) of the blockchain network, verification data associated with a transaction, the verification data comprising a digital signature of the second node and the verification data representing that information contained in the transaction has been verified by the second node (Yang [0055], “Then in step 508, the authentication factor servers, operating independently of each other, authenticate the cryptocurrency transaction request based on the accountholder profile. This step includes the authentication factor servers independently approving the cryptocurrency transaction request by cryptographically signing approval messages with respective private authentication keys of the authentication factor servers. Each of the authentication factor servers approves and signs when the requester is verified against the accountholder profile. When authenticating, the authentication factor servers can receive responses to authentication requests indirectly through the front-end server and the manager server”), (See paragraphs [0055], [0053], [0058], [0060]-[0062] and Fig. 5, Fig. 6 and Fig. 2 and related text);

Additionally, Yang further discloses:
based on determining that the verification data is trustworthy, executing a consensus protocol, by the first node, integrating transaction and the verification data together into the new block and adding the new block to the blockchain of the, blockchain network (See paragraphs [0012], [0060]-[0062], [0014], [0016] and [0028] and Fig. 6 and Fig. 2 and related text);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the approval messages and performing the transaction validation process on separate server/node to split the validation process to reduce server loads and to improve server performance and improve security for blockchain consensus protocol (e.g., propagate the cryptocurrency transaction).

Furthermore, for example, claim 1 recites “the verification data comprising a digital signature of the second node” claim further recites “the verification data representing that information contained in the transaction has been verified by the second node” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. MPEP 2111.05.

Regarding claim 3: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the digital signature comprise Software Guard Extensions (SGX) digital signature (See paragraphs [0018]-[0019] and Fig. 1 and related text).

Regarding claim 11: Saur and Yang, discloses as shown above.
Saur further discloses: The blockchain node according to claim 10, wherein the one or more processors, alone or in combination, are further configured to provide performance of the following steps as part of evaluating the verification data:
receiving, by the first node, attestation data corresponding to the second node (see paragraph(s) [0045]-[0046] and Fig. 1 and related text); 
determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text); 
based on determining that the second node executed the trusted verification application to generate the verification data, determining that the verification data is trustworthy (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text); and
adding, by the first node, a public key corresponding to the digital signature of the second node to a whitelist based on the first node having determined that (see paragraph(s) [0045] and [0032] and Fig. 3 and related text).

Regarding claim 16: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the secure enclave is a trusted execution environment (see paragraph(s) [0017]-[0018]).

Regarding claim 17: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the first node is a mining node configured to execute the entire consensus protocol and […] (See paragraphs [0004], [0053]-[0054], [0058], [0060]-[0062] and Fig. 5, Fig. 6 and Fig. 2 and related text).

Saur does not specifically disclose, the second node is a verifier node which is not configured to execute the entire consensus protocol.

However, Yang discloses: the second node is a verifier node which is not configured to execute the entire consensus protocol (See paragraphs [0022]-[0023], [0030] and [0055] and Fig. 5, Fig. 6 and Fig. 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the 

Regarding claim 18: Saur and Yang, discloses as shown above.
Saur does not specifically disclose, however Yang discloses: The method according to claim 1, the method further comprising, the first node does not execute a verification process to verify the information contained in the transaction (See paragraphs [0012], [0060]-[0062], [0014], [0016] and [0028] and Fig. 6 and Fig. 2 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the approval messages and performing the transaction validation process on separate server/node to split the validation process to reduce server loads and to improve server performance and improve security for blockchain consensus protocol (e.g., propagate the cryptocurrency transaction).

Claims 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (US 20180145836 A1, “Saur”) in view of Yang et al. (US 20150287026 A1, “Yang”) further in view of Paul Harry Gleichauf (US 20180109541 A1, “Gleichauf”).

Regarding claim 5: Saur and Yang, discloses as shown above.
Saur further discloses: The method according to claim 1, further comprising providing, by the first node, a verification […] to the second node, […] (See paragraph(s) [0004] and [0036]-[0037]).

Saur doesn’t expressly discloses: a verification reward to the second node, wherein the verification reward comprises at least one of a digital asset, money, a transaction fee credit, or a transaction fee waiver.
However Gleichauf discloses: a verification reward to the second node, wherein the verification reward comprises at least one of a digital asset, money, a transaction fee credit, or a transaction fee waiver (See paragraph(s) [0003], [0044], [0015], [0024], [0038] and [0042] and Fig. 3 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners or validator for solving a puzzle and or perform proof of work or proof of stake.

Regarding claim 6: Saur, Yang and Gleichauf, discloses as shown above.
Saur further discloses: The method according to claim 1, wherein the digital signature received by the first node was generated by a method comprising: 
determining whether the transaction is valid by performing at least one of: 
verifying a transaction signature of a transaction sender that transmitted the transaction on the blockchain network (See paragraphs [0034] and [0036] and Fig. 2 and related text), or
tracing an amount of the transaction back in the blockchain so as to confirm that the transaction sender has sufficient resources to fulfill the transaction (See paragraphs [0036] and Fig. 2 and related text),
verifying at least one prior verification that was previously integrated into the blockchain is valid (See paragraphs [0036], [0003] and Fig. 2 and related text); and
generating the digital signature based on the verification having been determined to be valid (See paragraphs [0029] and [0037]).
Saur doesn’t expressly discloses:
verifying that an asset associated with the transaction has not been previously double-spent.

However Gleichauf discloses:
verifying that an asset associated with the transaction has not been previously double-spent (See paragraph(s) [0043] and [0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to 

Regarding claim 8: Saur, Yang and Gleichauf, discloses as shown above.
Saur further discloses: The method according to claim 1, further comprising:
adding, by the first node, the new block to the block chain (See paragraph(s) [0044] and Fig. 4 and related text); and
Saur doesn’t explicitly discloses:
receiving, by the first node, a new block reward for adding the new block to the block chain,
providing, by the first node, a verification reward to the second node, wherein the verification reward comprises a share of the new block reward.

However Gleichauf discloses:
receiving, by the first node, a new block reward for adding the new block to the block chain (See paragraph(s) [0024] and [0060])
providing, by the first node, a verification reward to the second node, wherein the verification reward comprises a share of the new block reward (See paragraph(s) [0024] and [0060]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to 

Regarding claims 9 and 12: Saur, Yang and Gleichauf, discloses as shown above.
Saur doesn’t expressly discloses: The method according to claim 1, wherein the blockchain comprises a fork into a plurality of branches, the method further comprising:
selecting, by the first node, a branch of the plurality of branches having the most verifications as a valid branch of the blockchain.
However Gleichauf discloses: The method according to claim 7, wherein the blockchain comprises a fork into a plurality of branches, the method further comprising (See paragraph(s) [0043]).
selecting, by the first node, a branch of the plurality of branches having the most verifications as a valid branch of the blockchain (See paragraph(s) [0043]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners for proof of work to encourage miner for mining.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt et al. (US 20110010543 A1) discloses the subject matter of claim 1, receiving, by the first node, attestation data corresponding to the second node; determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data; based on determining that the second node executed the trusted verification application to generate the verification data, determining that the verification data is trustworthy; and adding, by the first node, a public key corresponding to the digital signature of the second node to a whitelist based on the first node having determined that the second node is executing the trusted verification application. (see paragraphs [0038], [0064], [0306], [0246]-[0250] and [0344]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685